Case 2:19-cv-00248-JRG Document 276 Filed 02/17/21 Page 1 of 1 PageID #: 10851




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 INFERNAL TECHNOLOGY, LLC,                            §
 TERMINAL REALITY, INC.,                              §
                                                      §
                 Plaintiffs,                          §
                                                      §
 v.                                                   §   CIVIL ACTION NO. 2:19-CV-00248-JRG
                                                      §
 SONY INTERACTIVE ENTERTAINMENT                       §
 LLC,                                                 §
                                                      §
                 Defendant.                           §

                                                ORDER
 .       The Court issues this Order sua sponte. In view of the rapidly approaching March 1, 2021 trial

date, it is hereby ORDERED that Plaintiffs Infernal Technology, LLC and Terminal Reality, Inc. shall

file a response to Defendant Sony Interactive Entertainment, LLC’s Motion to Strike and/or Exclude

Supplemental Opinions of Lance E. Gunderson Regarding Damages Relating to Method Claims

(Dkt. No. 275) by or before 12:00 p.m. (central) on Monday, February 22, 2021. No reply or sur-

reply briefing shall be filed unless directed by the Court.

      So ORDERED and SIGNED this 17th day of February, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
